Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on January 14, 2022.
3.	The amendment After Final filed on January 14, 2022 has been entered because the claims are in condition for allowance.
4.	Claims 1, 2, 4-10 and 12-20 are pending in this application.
5.	Claims 1, 9, 17 and 20 have been amended. Claims 21 and 22 have been canceled.

Allowable Subject Matter
6.	Claims 1, 2, 4-10 and 12-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Claims have been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
“determining, based on values of luma motion vectors of a sub-set of the plurality of luma sub-blocks, a value of a chroma motion vector for a chroma sub-block that corresponds to the plurality of luma sub-blocks, wherein the value of the chroma motion vector is determined based on two diagonally positioned luma sub-blocks of the plurality of luma sub-blocks that are selected for coding using affine inter motion compensation“, along with all the other limitations as recited in claim 1(Please refer to Final Rejection dated 11/15/2021).

Dependent claims 2, 4-10, 12-16 and 18-19 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Ana Picon-Feliciano/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482